Case: 15-14437    Date Filed: 08/23/2016   Page: 1 of 4


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 15-14437
                            Non-Argument Calendar
                          ________________________

                       D.C. Docket No. 0:14-cv-62491-BB



FEDERAL TRADE COMMISSION,


                                                                 Plaintiff-Appellee,

                                     versus

CONSUMER COLLECTION ADVOCATES, CORP.,
a Florida corporation,
MICHAEL ROBERT ETTUS,
individually and as an officer of Consumer Collection Advocates, Corp.,


                                                          Defendants-Appellants.

                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (August 23, 2016)
               Case: 15-14437     Date Filed: 08/23/2016   Page: 2 of 4


Before HULL, WILSON and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Defendants Consumer Collection Advocates, Corp. (“CCA”) and Michael

Robert Ettus, the sole owner and president of CCA, appeal the district court’s grant

of summary judgment to the Federal Trade Commission (“FTC”). After review,

we affirm.

      The FTC brought this enforcement action alleging that the Defendants

engaged in deceptive practices in violation of Section 5(a) of the Federal Trade

Commission Act (“FTC Act”), 15 U.S.C. § 45(a), and the FTC’s Telemarketing

Sales Rule, 16 C.F.R. Part 310. Following discovery, the FTC filed a motion for

summary judgment. In compliance with Federal Rule of Civil Procedure 56(a) and

(c) and the Southern District of Florida’s Local Rule 56.1(a), the FTC supported its

summary judgment motion with a statement of undisputed material facts

containing citations to parts of the record.

      The Defendants filed a response to the summary judgment motion that did

not comply with Rule 56(c)(1) in that many factual assertions were not supported

by citations to the record. In addition, the Defendants failed to file their own

statement of material facts in opposition to, or to controvert, the FTC’s statement

of facts, as required by the Southern District of Florida’s Local Rule 56.1(a).




                                           2
              Case: 15-14437     Date Filed: 08/23/2016   Page: 3 of 4


      On September 8, 2015, the district court granted the FTC’s motion for

summary judgment. Because the Defendants had failed to comply with Rule 56(c)

and Local Rule 56.1, the district court deemed admitted the FTC’s statement of

facts, and found those facts to be “record-backed” and “well-supported.” The

district court then concluded that the uncontroverted facts, viewed in the light most

favorable to the Defendants, established as a matter of law that CCA had violated

Section 5(a) of the FTC Act and the Telemarketing Sales Rule, 16 C.F.R.

§§ 310.3(a)(2)(iii) and 310.4(a)(3), and that Defendant Ettus “had the requisite

knowledge, awareness, and involvement to impose individual liability” for those

violations. Thus, the FTC had carried its burden to show it was entitled to

judgment as a matter of law against both of the Defendants.

      On appeal, the Defendants do not challenge the entry of summary judgment

as to CCA. Rather, the Defendants argue only that questions of material fact

existed as to whether Defendant Ettus was personally liable for CCA’s violations.

      After reviewing the record and the parties’ briefs, we affirm the district

court’s entry of summary judgment in favor of the FTC and against Defendant

Ettus for the reasons outlined in the district court’s thorough September 8, 2015

order. The undisputed facts established that Defendant Ettus participated directly

in, and had authority to control, CCA’s deceptive practices and that he had some




                                          3
               Case: 15-14437     Date Filed: 08/23/2016    Page: 4 of 4


knowledge of those deceptive practices. See F.T.C. v. IAB Mktg. Assocs., 746

F.3d 1228, 1233 (11th Cir. 2014).

      In addition, we conclude that the district court did not abuse its discretion

when it deemed the FTC’s statement of facts to be admitted for summary judgment

purposes. See Fed. R. Civ. P. 56(e)(2) (providing that the district court may

consider a fact undisputed if a party fails to address the assertion of fact as required

by Rule 56(c)); S.D. Fla. R. 56.1(b) (providing that the movant’s compliant

statement of facts is “deemed admitted unless controverted by the opposing party’s

statement, provided that the Court finds that the movant’s statement is supported

by evidence in the record”); see also Mann v. Taser Int’l, Inc., 588 F.3d 1291,

1302-03 (11th Cir. 2009) (concluding the district court did not abuse its discretion

in deeming admitted the moving party’s statement of facts to which the non-

moving party failed to respond in compliance with the Northern District of

Georgia’s substantially similar Local Rule 56.1).

      AFFIRMED.




                                           4